DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 03/25/2021, with respect to the claim interpretation, 112 rejection and statutory double patenting rejection have been fully considered and are persuasive.  The claim interpretation, 112 rejection and statutory double patenting rejection have been withdrawn. 
Due to the broadening of the claims, a prior art rejection has been applied as shown below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,645,611. Although the claims at they are in broader scope of each other.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gomila et al. (herein after will be referred to as Gomila) (US 20070014359) in view of Shimizu et al. (herein after will be referred to as Shimizu) (US 20030174776) in view of Lin et al. (herein after will be referred to as Lin) (US 20120134416) and in further view of Hallapuro et al. (herein after will be referred to as Hallapuro) (US 20090304084).

Regarding claim 1, Gomila discloses an image decoding apparatus comprising: 
a reference picture buffer to store a reference picture;  and [See Gomila [0014] Multiple reference pictures for inter-prediction…in a reference picture buffer.]
one or more processors to calculate a scaling factor based on a picture order count of the reference picture, [See Gomila [0022] Equation for factor X is calculated using TD.sub.d.] clip the scaling factor in a first predetermined [See Gomila [0022, Equation 13] Equation Z clips the factor X in a range.] scale a motion vector of the reference picture based on the clipped scaling factor, [See Gomila [0022, Equation 14] Motion vector MVL0 is scaled using Z.]
Gomila does not explicitly disclose
clip the scaled motion vector of the reference picture in a second predetermined range, generate a prediction block based on the reference picture and the clipped scaled motion vector of the reference picture, and reconstruct a current block in a current picture by adding the prediction block and a residual block of the current block, 
wherein the motion vector of the reference picture is determined as a motion vector of a collocated block in the reference picture, wherein determining the motion vector of the collocated block by the one or more processors comprises: calculating a first position corresponding to a right-bottom position representing a position displaced from an upper-left position of the current block in the current picture by the current block's height and width, determining a first block covering the first position in the reference picture, calculating a second position corresponding to a central position of the current block in the current picture in case that the first block is coded in an intra prediction mode, and determining a second block covering the second position in the reference picture. 
However, Shimizu does disclose
clip the scaled motion vector of the reference picture in a second predetermined range, [See Shimizu [0052] Vector is clipped to have a value within a predetermined range.  Also, see 0059, motion vector is clipped to have the max or min value of the range.  Also, see 0044, seven different ranges of motion vectors.  The scaling is being interpreted as one.  This shows clipping a scaled motion vector using seven predetermined ranges (which comprises the second range).] generate a prediction block based on the reference picture and the clipped scaled motion vector of the reference picture, and reconstruct a current block in a current picture by adding the prediction block and a residual block of the current block, [See Shimizu [Fig. 10] Prediction block is generated using the motion vector correlating with reference frame.  The scaling factor is being interpreted as one.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus by Gomila to add the teachings of Shimizu, in order to avoid an increase of the amount of codes for motion vector coding [See Shimizu [0006]].
Gomila (modified by Shimizu) do not explicitly disclose
wherein the motion vector of the reference picture is determined as a motion vector of a collocated block in the reference picture, wherein determining the motion vector of the collocated block by the one or more processors comprises: calculating a first position corresponding to a right-bottom position representing a position displaced from an upper-left position of the current block in the current picture by the current block's height and width, determining a first block covering the first position in the reference picture, calculating a second position corresponding to a central position of the current block in the current picture in 
However, Lin does disclose
wherein the motion vector of the reference picture is determined as a motion vector of a collocated block in the reference picture, wherein determining the motion vector of the collocated block by the one or more processors comprises: calculating a first position corresponding to a right-bottom position representing a position displaced from an upper-left position of the current block in the current picture by the current block's height and width, determining a first block covering the first position in the reference picture, calculating a second position corresponding to a central position of the current block in the current picture [See Lin [Fig. 8-9 and 0034] Search order for temporal MV based on co-located reference blocks, where T(BR) is searched first and when it doesn’t exist (i.e. intra or any other reason), then other co-located reference blocks will be searched (such as T(CTR)).]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus by Gomila (modified by Shimizu) to add the teachings of Lin, in order to improve the efficiency of MVP [See Lin [0003-0004]].
Gomila (modified by Shimizu and Lin) do not explicitly disclose

However, Hallapuro does disclose
[See Hallapuro [Claim 1] Excluding intra blocks from motion vector predictors.  Also, see 0050.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus by Gomila (modified by Shimizu and Lin) to add the teachings of Hallapuro, in order to improve the efficiency of motion vectors by excluding intra prediction blocks from a temporal motion vector candidate list [See Hallapuro [0009]].

Regarding claim 2, Gomila (modified by Shimizu, Lin and Hallapuro) disclose the apparatus of claim 1.  Furthermore, Gomila does not explicitly disclose
wherein the second predetermined range is a fixed value range.
However, Shimizu does disclose
wherein the second predetermined range is a fixed value range. [See Shimizu [0052] Vector is clipped to have a value within a predetermined range.  Also, see 0059, motion vector is clipped to have the max or min value of the range.  Also, see 0044, seven different ranges of motion vectors.]
Applying the same motivation as applied in claim 1.



Regarding claim 5, Gomila (modified by Shimizu, Lin and Hallapuro) disclose the apparatus of claim 1.  Furthermore, Gomila discloses
wherein the motion vector of the reference picture is a motion vector of a block decoded in an inter-prediction mode.  [See Gomila [0014] Prediction of blocks in B slices using motion vectors from reference lists.]
 
Regarding claim 6, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 6.  The encoding apparatus is an obvious inverse of the decoding apparatus of claim 1.

Regarding claim 7, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 7.  

Regarding claim 8, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 8.  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gomila (US 20070014359) in view of Shimizu (US 20030174776) in view of Lin (US 20120134416) in view of Hallapuro (US 20090304084) and in further view of Hagai et al. (herein after will be referred to as Hagai) (US 20040234143).

 Regarding claim 3, Gomila (modified by Shimizu, Lin and Hallapuro) disclose the apparatus of claim 1.  Furthermore, Gomila does not explicitly disclose
wherein the motion vector of the reference picture is stored in a predetermined block unit, wherein the motion compensator is further configured to generate the prediction block using the motion vector of the reference picture stored in the predetermined block unit.  
However, Hagai does disclose
wherein the motion vector of the reference picture is stored in a predetermined block unit, wherein the motion compensator is further configured to generate the prediction block using the motion vector of the reference picture stored in the predetermined block unit.  [See Hagai [0202 and Fig. 9] Storing motion vectors in regards to reference pictures.  Buffer (960).]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus by Gomila (modified by Shimizu, Lin and Hallapuro) to add the teachings of Hagai, in order to surely specify the reference picture extracted [See Hagai [0037]].

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gomila (US 20070014359) in view of Shimizu (US 20030174776) in view of Lin (US 20120134416) in view of Hallapuro (US 20090304084) and in further view of Anonymous (Text of ISO/IEC MPEG-4 Visual).


wherein the motion compensator is further configured to clip X and Y components of the scaled motion vector in a same fixed value range.  
However, Anonymous does disclose
wherein the motion compensator is further configured to clip X and Y components of the scaled motion vector in a same fixed value range.  [See Anonymous [Section 7.8.7.3] Horizontal and vertical components of the motion vector are independently clipped in a fixed value range.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus by Gomila (modified by Shimizu, Lin and Hallapuro) to add the teachings of Hagai, in order to improve upon motion vector processing by clipping the vector components separately.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486